DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendments to the claims and rebuttal arguments filed on September 17, 2021 have been fully considered.  The 35 USC 112 rejections have been obviated and are thus hereby withdrawn.
The 35 USC 103 rejection over Pickersgill in view of Byrne and Greene is maintained.  Below are responses to Applicant’s rebuttal arguments.
The claims were previously rejected as being prima facie obvious over Pickersgill in view of Byrne and Greene.  Pickersgill teaches a process for the preparation of a compound of Formula IV as claimed which comprises coupling a compound of Formula A as claimed with a compound of Formula B as claimed.  The difference between the instant claims and the teaching of Pickersgill was determined as being the solvent used (dichloromethane vss. Acetonitrile) and biphasic vs. monophasic.  It was determined that the prior art teaches and suggests an alternate solvent to Pickersgill as well as a monophasic reaction.  For this reason, it was determined that the instant claims are made obvious by the prior art.
Applicants have provided rebuttal arguments against the 35 USC 103 rejection.  Applicants argue that Pickersgill does not disclose or suggest using an alternative to dichloromethane as a solvent in the reaction.  Furthermore, Applicants argue that Pickersgill tout very high chemical and stereochemical purity as advantages to the process disclosed.  This argument has been fully considered, however, it is not found to be persuasive.  The reference does not state that the point of distinction is the solvent of dichloromethane.  Moreover, the state of the art teaches and suggest the replacement of dichloromethane in the preparation of pharmaceuticals.  See below for further details.  For this reason, the reference in view of the state of the art still suggests the claimed process.
Applicants argue that certain sections of the Byrne reference teaches against the use of acetonitrile based on the disclosure on pages 9, 10, 12 and 13.  The following is quoted by Applicants:

    PNG
    media_image1.png
    58
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    138
    613
    media_image2.png
    Greyscale

The quotations cited by Applicants has been fully considered, in combination with the full disclosure in the reference.  On Figure 8 and page 9, the reference discloses a Sanofi solvent selection guide for selected dipolar aprotic solvents.  Thus, in this guide acetonitrile is recommended with yellow code (green, yellow, and red codes are available) for health and safety and green code for environment.  Thus, the reference suggests acetonitrile as a recommended solvent.  On page 10 of the reference, it is stated that there are three solvent selection guides and that acetonitrile has different outcomes in each of the guides.  This disclosure does not teach away from using acetonitrile, rather, merely states that different guides show different outcomes for solvents.  The reference merely uses acetonitrile as an example to illustrate this point.  On pages 12 and 13 the reference discloses that acetonitrile is concluded to be a problematic (yellow category) solvent within the GSK guide and overall.  This is a different rating from previous GSK solvent selection guide that disclosed acetonitrile as coded in red and as being considered as having major issue.  Thus, the full disclosure does not teach away from using acetonitrile.  The disclosure rather states that acetonitrile has become more desirable with the changes in the color coding.  For the reasons provided here, it is maintained that the reference of Byrne suggests the use of acetonitrile as a replacement for dichloromethane.
	Applicants argue that the reaction cited in the office action for Greene teaches a biphasic system containing diethanolamine in ether.  The reference citations within Greene teach, for example treatment with anion exchange resin in water or methanol.  See Applicant’s remarks.  Therefore, this process is monophasic in that the reaction proceeds in a mixture of diethanolamine in ether and is completed by either anion exchange or other means that keep it monophasic.  Applicant’s remarks regarding extraction with ether is noted.  However, this is not part of the reaction, rather part of the isolation/purification of product.  As such, Greene teaches a monophasic system.
	Applicants argue that the solvent exchange taught by Pickersgill is cumbersome, costly and commercially unfavorable.  In contrast, Applicant’s claims eliminates the need to perform numerous solvent exchange steps.  Moreover, Applicants note that the instantly claimed process is surprising in that it avoids the formation of a tripeptide impurity due to biphasic mixture in the deprotection of the boronic acid moiety.  The arguments have been fully considered, however, they are not found to be persuasive.  That the process is cumbersome is additional motivation for the skilled artisan to make changes for the purpose of simplification.  Moreover, Applicants are also taking note of an unexpected property that is not due to a limitation being claimed.  Thus, the pending claims are not directed to a monophasic system.  Lastly, unexpected results must be provided in form of a declaration and not attorney’s arguments.
	For the reasons provided above, the 35 USC 103 rejection is maintained.  All claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626